— Mahoney, P. J.
Petitioner, an inmate at Eastern Correctional Facility, commenced this CPLR article 78 proceeding to challenge a disciplinary determination. The proceeding was dismissed for failure to affect service on respondent in the proper manner. Here, as in Matter of Davis v Coughlin (96 AD2d 682), the Attorney-General acknowledges that inmates are unlikely to be able to commence CPLR article 78 proceedings in the normal manner. Accordingly, he concurs with petitioner’s request that this matter be remitted to Supreme Court for the issuance of an order to show cause authorizing commencement of the proceeding by such means and upon such conditions as Supreme Court deems suitable.
Judgment reversed, on the facts, without costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Weiss, Levine, Harvey and Mercure, JJ., concur.